Citation Nr: 1026131	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psychoneurosis, gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the appellant's 
psychoneurosis, gastrointestinal disturbance, was manifested as 
moderate symptoms of frequent episodes of bowel disturbance with 
abdominal distress, without vomiting, circulatory disturbance 
after meals, hypoglycemic reactions, diarrhea or constipation; 
the appellant had intact cognitive functioning without symptoms 
of a DSM-IV psychiatric disorder.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
psychoneurosis, gastrointestinal disturbance have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 
4.3, 4.7, 4.114, 4.130, Diagnostic Codes 7319, 9410 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for an increased 
evaluation for psychoneurosis, gastrointestinal disturbance.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a 'service connection' claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for 'service connection,' therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA that 
the analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a 'service 
connection' claim, to include an increased rating claim.

In VA correspondence to the appellant dated in July 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The Board observes the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on 
VCAA notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal Circuit.  
See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this decision.  
Further, the July 2006 VCCA notice letter advised the appellant 
as to what is for consideration in the assignment of a disability 
rating and an effective date, in the event of award of any 
benefit sought, consistent with Dingess.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 
5103 required that VCAA notice be provided prior to an initial 
unfavorable AOJ decision.  Because VCAA notice in this case was 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's VA medical records are in the file.  Private 
medical records identified by the appellant have been obtained, 
to the extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examinations in 
November 2007 and April 2008.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The November 2007 and April 2008 
VA examination reports are thorough and supported by VA treatment 
records.  The examinations in this case are adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Entitlement to an Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a Veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected psychoneurosis, 
gastrointestinal disturbance, is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9410, for other and unspecified neurosis, and 
38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable colon 
syndrome.  

The Board notes that there is not a diagnostic code specifically 
for psychoneurosis, gastrointestinal disturbance.  When an 
unlisted condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2006).  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  38 C.F.R. § 4.27 (2006).  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Under Diagnostic Code 9410, the VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

0 percent - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

Under Diagnostic Code 7319, a noncompensable rating is assignable 
for mild irritable colon syndrome; disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
evaluation is assignable for moderate irritable colon syndrome; 
frequent episodes of bowel disturbance with abdominal distress.   
A 30 percent evaluation is assignable for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress.

Analysis

The appellant contends that he is entitled to an evaluation in 
excess of 10 percent for psychoneurosis, gastrointestinal 
disturbance.  For the reasons that follow, the Board concludes 
that a higher evaluation is not warranted.

In a statement received in May 2006, the appellant requested an 
increased evaluation for service-connected psychoneurosis, 
gastrointestinal disturbance.  As the appellant's claim was 
received by VA in May 2006, the rating period on appeal is from 
May 2005, one year prior to the date of receipt of the increased 
rating claim. 38 C.F.R. § 3.400(o)(2) (2009).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of the disability 
is for consideration in rating a disability.

The appellant's private treatment records and VA treatment 
records do not indicate that he has received any psychiatric 
treatment.  An April 2008 psychological VA examination found that 
the appellant did not meet DSM-IV diagnostic criteria for any 
psychiatric disorder and that he had intact cognitive 
functioning.  The VA examination report reflects that during the 
VA examination, the appellant was responsive and cooperative.  
His eye contact was good, rate and tone of voice were within 
normal limits.  His speech was relevant and coherent suggesting 
an absence of thought disorder and there was no evidence of 
current suicidal or homicidal ideas or psychotic disturbance.  
The appellant understood directions and was consistent in his 
efforts.  

Based on the April 2008 VA examination report and the absence of 
evidence of symptoms of a psychiatric condition, the Board finds 
that the appellant is not entitled to a compensable evaluation 
for psychoneurosis, gastrointestinal disturbance, under 
Diagnostic Code 9410.  There is no evidence that the appellant 
has occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks during periods of significant stress, or 
symptoms controlled by continuous medication, as a result of his 
service-connected disability.  In fact, the April 2008 VA 
examiner found that the appellant did not meet the DSM-IV 
diagnostic criteria for any psychiatric disorder and had intact 
cognitive functioning.

The appellant's medical records reflect that the appellant has 
received treatment for gastrointestinal problems.  Treatment 
records from Fostoria Community Hospital reflect that the 
appellant has been treated for gastrointestinal bleeding and 
diverticula.  November 2006 and December 2006 treatment records 
reflect that the appellant was admitted to Fostoria Community 
Hospital with lower gastroinstetinal bleeding, probably from 
sigmoid diverticula.   A March 2007 private treatment record 
indicated that there were air fluid levels noted within the right 
mid abdomen, which may represent a very mild or early localized 
ileus.  An April 2007 Fostoria Community Hospital treatment 
record indicates that the appellant was admitted to the hospital 
for lower gastrointestinal bleed with diverticulitis in March 
2007.  An April 2007 private treatment record from J.B., M.D., 
reflects that the appellant most likely had diverticular disease.  
In an April 2007 letter, P.K., M.D., noted that the appellant had 
not had any further bleeding and that he did not believe surgery 
was indicated.  

The appellant was seen for a VA examination in November 2007.  
The VA examination report noted that the appellant was 
hospitalized twice for diverticulitis and related blood loss, the 
last time in February 2007.  The appellant reported that he had 
not vomited since February 2007.  Before that he vomited every 
month for many years.  The appellant reported having a three day 
episode of hematemesis and melena in January/February of 2007.  
The appellant did not have circulatory disturbance after meals, 
hypoglycemic reactions, diarrhea or constipation.  He also had no 
current episodes of colic, distention, nausea, and/or vomiting.  
The appellant reported that these had been daily occurrences 
prior to February 2007.  The November 2007 VA examination report 
indicated that the appellant had a normal abdominal exam.  There 
was no known ulcer disease, recent weight gain or loss, signs of 
anemia, or pain or tenderness.  The VA examination report noted 
that the appellant had diverticulosis and digestive disorder by 
history.

The Board finds that the medical evidence of record does not 
demonstrate that the appellant that the appellant is entitled to 
an evaluation in excess of 10 percent under Diagnostic Code 7319.  
A 30 percent evaluation requires severe symptoms of diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  Although the appellant has had one case of 
gastrointestinal bleeding due to nonservice-connected 
diverticulitis in February 2007, during the rating period on 
appeal, the evidence overall indicates that the appellant has not 
experienced constant abdominal distress, diarrhea, or 
constipation associated with the service-connected disability.

The Board has considered whether another rating code is 'more 
appropriate' than the Diagnostic Codes used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is no 
evidence the appellant has symptoms which would warrant a rating 
in excess of 10 percent for ulcer, gastritis, or ulcerative 
colitis under Diagnostic Codes 7327, 7304, or 7232 respectively.  
Diagnostic Code 7327 for diverticulitis provides that it should 
be rated as for irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending on the predominant disability 
picture.  Diagnostic Code 9410 is appropriate for the appellant's 
psychoneurosis because it pertains specifically to other and 
unspecified neurosis.  In any event, with the exception of eating 
disorders, all mental disorders, including neurosis, are 
evaluated under the same criteria in the rating schedule.  
Therefore, evaluating under another Diagnostic Code would not 
produce a different result.  In any event, the appellant has not 
requested that another Diagnostic Code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Codes 7319 and 9410 and is 
not entitled to a higher evaluation under another Diagnostic 
Code.

The appellant and his wife submitted statements concerning the 
appellant's disability in October 2006.  His wife stated that the 
appellant has had a lot of indigestion with pain and heartburn in 
the last four years.  She stated that he had trouble sleeping 
many nights, and that he had not been hospitalized for vomiting 
lately.  The appellant stated that his Prilosec dosage has been 
increased from one to two a day since going to the VA clinic.  
While the appellant and his wife are competent to report the 
symptoms he experiences, and the Board finds them credible in 
this regard, except where in contrast to objective clinical 
findings, the reported symptoms are consistent with the assigned 
schedular evaluation.  

After a careful review of the record the Board can find no 
evidence to support a finding that the appellant's disability was 
more or less severe during the appeal period.  Although the 
appellant was hospitalized for lower gastrointestinal bleeding in 
December 2006 and March 2007, the evidence for the entire period 
is otherwise roughly consistent and does not identify any 
symptoms which would allow for the assignment of a disability 
rating in excess of 10 percent.  The Board finds that the 
clinical evidence of record regarding the increased rating claim 
does not show distinct time periods exhibiting symptoms 
warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether a referral for an 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's psychoneurosis, 
gastrointestinal disturbance, is not inadequate.  The appellant 
has not reported significant treatment, hospitalization or 
symptoms unaccounted for by the ratings schedule.  There is no 
evidence of the effect of his low back disability on employment.  
As a result, it does not appear that the appellant has an 
"exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.

In conclusion, the currently assigned 10 percent rating for 
psychoneurosis, gastrointestinal disturbance, appropriately 
reflects the appellant's disability picture and a higher 
evaluation is not warranted.  The April 2008 VA examination 
report reflected that the appellant did not meet DSM-IV 
diagnostic criteria for any psychiatric disorder and had intact 
cognitive functioning.  The November 2007 VA examination report 
noted that although the appellant had diverticulosis and 
digestive disorder by history, he had a normal abdominal exam.  
The appellant stated that he had not had episodes of colic, 
distention, nausea, and/or vomiting from February 2007.  
Therefore, the Board finds that the appellant's psychoneurosis, 
gastrointestinal disability has manifestations warranting no more 
than a moderate evaluation under Diagnostic Code 7319, for 
frequent episodes of bowel disturbance with abdominal distress.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
psychoneurosis, gastrointestinal disturbance, is denied.



____________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


